Citation Nr: 0107047	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss of the 
right ear.

2.  Service connection for hearing loss in the right ear.  

3.  The propriety of an initial noncompensable evaluation 
assigned for hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Lewis P. Green, Esq., 
Attorney-at-Law






ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
June 1945.

In February 1953, the Board of Veterans' Appeals (Board) 
denied service connection for a bilateral hearing loss.  
Subsequently, in an April 1992 rating action, the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania denied the veteran's application 
to reopen a claim of entitlement to service connection for a 
hearing loss.  A personal hearing was held in February 1994 
before a Member of the Board at the RO.  During that hearing, 
the veteran's representative made a motion for 
reconsideration of the February 1953 Board decision.  A 
motion for reconsideration was granted by order of the 
Chairman of the Board in April 1996, pursuant to his 
authority under 38 U.S.C.A. § 7103 (West 1991).  This case 
was subsequently remanded by the Board for additional 
development in October 1996.  Following compliance with the 
Remand, the RO rendered decisions in June and July 1998 that 
continued to deny entitlement to service connection for a 
hearing loss in the right ear and left ear.  

In a Reconsideration decision dated in October 1998, the 
Board granted service connection for hearing loss in the left 
ear, but denied the veteran's claim for service connection 
for hearing loss in the right ear.  That reconsideration 
decision replaced the February 1953 Board decision and 
subsumed the pending appeal to the Board which had arisen 
from the April 1992 rating action.  

This current appeal arises from December 1998, June 1999, and 
October 1999 rating actions of the RO.  Pursuant to the 
October 1998 Board decision granting service connection for 
left ear hearing loss, the RO in December 1998 assigned a 
noncompensable disability evaluation for that disability, 
effective September 23, 1991.  Inasmuch as the veteran 
disagreed with the initial rating assigned for the left ear 
hearing loss, that issue is framed as it appears on the title 
page of this decision.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In June 1999 and October 1999, the RO 
denied the veteran's application to reopen a claim for 
service connection for right ear hearing loss on the basis 
that new and material evidence had not been submitted to 
reopen the claim since the October 1998 Board decision.  

The second and third issues noted on the title page will be 
addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  In October 1998, the Board last denied the veteran's 
claim for service connection for hearing loss in the right 
ear.  

2.  The evidence received subsequent to the October 1998 
Board decision is so significant by itself or in connection 
with other evidence previously submitted that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The Board decision of October 1998 denying service connection 
for hearing loss in the right ear is final; new and material 
evidence has been presented to reopen the claim, and the 
claim is reopened.  38 U.S.C.A. § 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1998, the Board denied a claim for service 
connection for right ear hearing loss.  The evidence before 
the Board at that time is as follows.  

Service medical records reflect that when the veteran was 
examined for induction in June 1943 hearing in the right ear 
was recorded as 15/15.  Subsequent service medical records 
including the report a June 1945 separation examination are 
negative for findings or diagnoses pertaining to hearing loss 
in the right ear.  

The evidence also consisted of March 1950 and May 1952 
correspondences of A.H. Persky, M.D., a private physician.  
In the March 1950 statement, the doctor noted that the 
veteran had presented in 1949 with complaints of progressive 
deafness.  An examination of the ears revealed no frank 
pathology.  There was moderate retraction.  It was noted that 
a November 1949 audiogram showed that the veteran had a 40-
decibel loss of critical frequencies in the right ear.  In 
May 1952, it was noted that a November 1949 audiogram 
revealed a 32 percent hearing loss in the right ear.  

Lay statements submitted in May 1952 provide that the veteran 
had had normal hearing prior to service and that after the 
veteran returned from service he demonstrated a hearing loss.   

In a statement dated in October 1976, Norman Knee, M.D., the 
veteran's treating orthopedist, stated that the veteran had 
severe hearing loss and that he had undergone surgical 
procedures to alleviate the debilitating condition.  

The record includes statements of Max L. Ronis, M.D., the 
veteran's private doctor.    In November 1991, Dr. Ronis 
stated that he had been caring for the veteran for over 30 
years and that the veteran was initially seen for mixed 
hearing loss.  It was noted that the veteran had otosclerosis 
as well as a noise induced component secondary to exposure to 
gunning during service.  Dr. Ronis opined that the veteran's 
mixed hearing loss was secondary to otosclerosis and exposure 
to gun shots.  In July 1993, Dr. Ronis stated that the 
veteran had been admitted in May to a private hospital for 
sudden hearing loss, vertigo, and subsequent meningitis from 
the right ear.  It was noted that hearing in the right ear 
was not good.  The doctor indicated the veteran had had 
purulent otitis which was a precursor to meningitis.  The 
doctor noted that in September 1993 the veteran had been 
diagnosed as having otosclerosis and concomitant 
sensorineural hearing loss.  Based on the history of the 
disease process, his otosclerosis was found not to be noise-
induced.  The physician commented that it was not possible to 
determine how much of the veteran's hearing was related to 
otosclerosis and how much was due to alleged gunfire 
exposure.  The doctor noted that hearing in the right ear was 
completely gone.  

In January 1994, Dr. Ronis indicated that he reviewed the 
veteran's pre-induction physical examination, separation 
examination, an examination performed by Dr. Persky, and an 
audiogram dated in 1949.  The doctor opined that based on a 
reasonable degree of medical certainty the veteran sustained 
a high frequency hearing loss secondary to loud noise 
exposure subsequent to which an otosclerotic lesion developed 
and contributed to his hearing loss.  

In February 1994, the veteran testified at a personal hearing 
before the Board at the RO.  The veteran testified that he 
had developed a hearing loss after being exposed to gunfire 
on the firing range during basic training and that he 
subsequently developed trouble hearing orders.  

At a May 1997 VA ear, nose, and throat examination, the 
veteran reported that he had normal hearing at the time of 
his entrance into service and that his hearing subsequently 
declined.  An examination of the ears showed that the 
auricles were within normal limits and that the external 
canals were impacted with cerumen.  The tympanic membranes 
were mobile.  The diagnostic impression was hearing loss 
secondary since the military days presumably secondary to 
loud noise exposure.  

A June 1997 VA audiological evaluation provides the veteran's 
history of excessive noise exposure during service, including 
artillery and working with a machine gunner.  It was noted 
that the veteran has worn hearing aids since the 1950s and 
has had middle ear surgeries.  It was reported that the right 
ear had no hearing. 

In December 1997, Dr. Ronis indicated that he had treated the 
veteran for over 30 years, although records prior to 1991 had 
been destroyed since there had been an eight to ten year gap 
in treatment.  The doctor recalled that the veteran had had 
bilateral hearing loss in the 1960's.  The doctor noted that 
in 1991 the veteran developed meningitis secondary to an 
otitis media in the right ear and that he lost hearing in 
that ear.  

In May 1998, a VA examiner provided an opinion regarding the 
etiology of the veteran's hearing loss.  After reviewing the 
veteran's claims folder, the opining examiner stated that 
based on the fact that the veteran's hearing loss was 
progressive in nature and was markedly asymmetric, it was 
unlikely that the hearing loss was induced by noise exposure.  
It was commented that noise exposure hearing loss is 
generally fairly symmetric and tended to be only high 
frequency in origin.  The examiner stated the aging process 
combined with the diagnosis of otosclerosis could be the 
causative factor in the veteran's hearing problem.  

In a statement dated in July 1998, the veteran's daughter 
referred to difficulties that she encountered involving the 
veteran's hearing loss.  

Evidence that was added to the record subsequent to the 
Board's October 1998 Reconsideration decision consists, in 
part, of duplicates of various medical records reported 
above.  The medical evidence added to the record which is 
new, is as follows.  

Dr. Ronis reported in December 1998 that the veteran was 
totally deaf in the right ear.  

A VA audiometric examination report in March 1999 recited 
history as related by the veteran, and similar to histories 
given on earlier examinations, noted above.  The report 
concludes with a comment that some of the veteran's hearing 
loss was present immediately after he came out of service, 
but there had been significant deterioration over the years.  

A VA ear examination was conducted in March 1999. The 
physician noted that the veteran had profound sensorineural 
hearing loss on the right and a moderate sensorineural 
hearing loss on the left which was thought to be related to 
bilateral otosclerosis, a previous episode of meningitis, and 
service related injury.  The physician did not see a 
relationship between the veteran's service history and his 
current hearing status.  

A VA audiometric examination was conducted in September 1999.  
It revealed a total loss of hearing in the right ear.  No 
opinion was expressed as to the etiology of the hearing loss.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  Under 
the applicable criteria, when a claim is disallowed by the 
Board, it may not thereafter be reopened and allowed, and no 
claim based upon the same factual basis shall be considered.  
38 U.S.C.A. § 7104.  When a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, whether it 
provides a new factual basis for allowing a claim.  An 
adverse determination as to either question is appealable. 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1105.

In Elkins v. West, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
overruled the legal test previously used to determine the 
"materiality" element of the new and material evidence test.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the VA must determine whether new and material 
evidence has been presented under 38 C.F.R. 3.156(a).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Certain diseases, 
including sensorineural hearing loss, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000)

At the time of the Board's decision in October 1998, there 
was a medical difference of opinion as to whether any of the 
veteran's right ear defective hearing was related to reported 
acoustic trauma in service.  The Board apparently determined 
that the preponderance of the evidence then of record was 
against the claim for service connection for defective 
hearing in the right ear, based on the strength of a May 1998 
VA medical opinion, which involved a review of the entire 
claims folder.  

In determining whether new and material evidence has been 
presented to reopen the claim the Board may not weigh the 
probative value of different pieces of evidence.  The Board 
finds that the March 1999 audiologist's opinion indicating 
her belief that part of the veteran's hearing is related to 
service, is new because it was not previously of record, and 
it is material because it is so significant to that it must 
be reviewed in conjunction with all other evidence to fairly 
decide the merits of the claim.  The claim for service 
connection for right ear defective hearing is therefore 
reopened.  







ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for hearing loss in the right 
ear, and therefore the claim is reopened.


REMAND

Inasmuch as the claim for service connection for defective 
hearing in the right ear has been reopened, it is appropriate 
that the RO initially consider the merits of the claim on a 
de novo basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Further, such de novo review by the RO must be in compliance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

The issue involving the propriety of the initial 
noncompensable rating assigned for left ear defective hearing 
is inextricably intertwined with the issue of service 
connection for right ear defective hearing, because favorable 
action on the service connection issue will require that the 
veteran be assigned a rating for bilateral defective hearing 
instead of unilateral defective hearing.  As such, action on 
the third issue noted on the title page must be deferred 
until the service connection issue is decided.  

This claim is REMANDED for the following:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records reflecting 
treatment for defective hearing in either 
ear since September 1999.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the claims folder, all 
records noted by the veteran that are not 
currently on file.  In any event, the RO 
should obtain all VA medical records 
pertaining to treatment of the veteran 
for bilateral defective hearing.  

2.  The RO should decide the issue of 
service connection for defective hearing 
in the right ear based on all evidence of 
record and on a de novo basis.  

3.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
claim for regarding the hearing loss in 
the left ear in light of all pertinent 
evidence and legal authority, including 
Fenderson v. West, supra.  If service 
connection is granted for defective 
hearing in the right ear, the RO should 
assign an initial rating for bilateral 
defective hearing.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded a reasonable 
time to reply thereto. 

The purpose of this REMAND is to accomplish additional 
development, to ensure due process of law, and to comply with 
recently enacted legislation.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals






 



